DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 3.3.22, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
New by Amendment
1) Claims 1, 4-7, 9, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velkoborsky (US 2010/0239618) in view of Robinson et al., (US 2015/0297500) and further in view of King et al., (US 5,294,434) and Bixler et al., (US 6,045,780).
	Velkoborsky teaches toothpaste formulations “with improved properties with regard to cleaning and visual brightening of natural teeth” (Abstract). 
	As a toothpaste one would have expected to use it by contacting the oral cavity, as per claims 15-16.
	The compositions comprise “(1) abrasive powder, (2) moistening agent, (3) binder, (4) water, (5) flavors, (6) detergent and (7) preservatives in small amounts” as well as “fluorides, vitamins, herb extracts, etc.” (p. 1, para. [0002]).
	The prior art teaches a specific embodiment of a toothpaste comprising 51.3657% water (carrier), 10% glycerol, vitamin E, 7% sorbitol, 0.8700% zinc citrate hydrate (zinc ion source), 0.8600% sodium monofluorophosphate, and 0.8700% carrageenan (gum system)(p. 2, Example 2, para. [0027]).

Velkoborsky does not teach a second source of zinc ions, calcium carbonate, an essential oil, aloe vera extract, a viscosity of 23.68 to 28 bku.

Robinson et al. teaches oral care compositions comprising “particles of precipitated calcium carbonate” and “a source of zinc ions” (Abstract).  The compositions provide “enhanced anti-bacterial efficacy, enhanced anti-plaque efficacy, and/or anti-gingivitis efficacy” (p. 1, para. [0002]), as per claims 15-16.
“[T]he source of zinc ions comprises a mixture of zinc citrate and zinc oxide”, wherein “zinc citrate is present in an amount of from 0.25 to 0.75 wt.% based on the weight of the oral care composition and zinc oxide is present in an amount of from 0.75 to 1.25 wt% based on the weight of the oral care composition” (p. 1, para. [0015]), as per claims 2-7.
The compositions further comprise flavoring agents such as “essential oils as well as various flavoring aldehydes, esters, alcohols and similar materials”, where examples of essential oils include “spearmint, peppermint, wintergreen, sassafras, clove, sage, eucalyptus, marjoram, cinnamon, lemon, lime, grapefruit, and orange” (p. 5, para. [0086]), as per claim 9. The flavoring agent “may be incorporated in the oral care compositions at a concentration of 0.1 to 5 wt% and typically 0.5 to 1.5 wt%” (Id. para. [0087]).

It would have been obvious to a person having an ordinary skill in the art at the time of applicant’s filing to add the zinc oxide, calcium carbonate, and essential oil of Robinson et al. to the compositions of Velkoborsky for the advantage of providing enhanced anti-bacterial efficacy, enhanced anti-plaque efficacy, and/or anti-gingivitis efficacy to the compositions, as taught by Robinson et al.

King et al. teaches toothpaste formulations comprising aloe vera (Abstract).  The aloe vera “is a 100% stabilized, natural product obtained as a gel extract from the leaves of Aloe barbadensis” (col. 5, lines 67 to line 3 of col. 6).  “The aloe vera gel relieves pain, reduces inflammation and tends to promote healing” (col. 6, lines 5-6).

It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing add the aloe vera extract of King et al. as the herb extract of Velkoborsky for the advantage of relieving pain, reducing inflammation and promoting healing, as taught by King et al.

Bixler et al. teaches toothpaste formulations comprising carrageenan (Abstract).  Bixler et al. teaches, “A toothpaste produced according to the present specification will have a toothpaste viscosity rating of between about 20-35 BKU (Brookfield helipath viscometer” (col. 1, lines 53-56).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing for the toothpaste compositions of Velkoborsky to have a viscosity from 23.68 to 28 BKU since the prior art teaches toothpastes having carrageenan can have a viscosity between about 20-35 BKU, as taught by Bixler et al.  The artisan would have been motivated to provide a suitable viscosity for toothpaste formulations comprising carrageenan.

2) Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velkoborsky (US 2010/0239618) in view of Robinson et al., (US 2015/0297500) and further in view of King et al., (US 5,294,434) and Bixler et al., (US 6,045,780) as applied to claims 1, 4-7, 9, 12-16  above, and further in view of Herrmann et al., (US 2009/0220625), Chen G et al. (CN102552082), Wang J (CN104721113) and Girish K et al., (Electronic Journal of Biology 2008).
The combination of Velkoborsky, Robinson et al, King et al. and Bixler et al., which is taught above, differs from claim 17 insofar as it does not teach honey extract, fennel oil, basil oil, cinnamon leaf oil, amla extract and neem seed oil.

Herrmann et al. teaches “oral care products (oral hygiene products), wherein the oral care product is preferably in the form of toothpaste . . .” (p. 4, para. [0040]).  “Formulations according to the invention (in particular those which are in the form of an oral care product) preferably additionally comprise one or more aroma and/or flavoring substances, such as essential oils and extracts, tinctures and balsams, such as for example . . . basil oil . . . fennel oil . . . cinnamon leaf oil . . . “ (p. 4, para. [0043]).
Chen G et al. teaches toothpastes containing “Phyllanthus emblica extracts” also known as amla. The reference teaches, “The toothpaste containing the Phyllanthus emblica extract has the nursing effects of being capable of effectively relieving bad breath, killing bacteria, alleviating inflammation, soothing the throat, making teeth white quickly, keeping the gum healthy, can improve the antibacterial and anti-inflammatory capabilities of teeth, and protects the health of oral cavity” (Abstract; quoting translation).
Wang J teaches a toothpaste formulation comprising kiwifruit, beewax and 1-5% Manuka honey (honey extract) (Abstract).  “The toothpaste has the functions of inhibiting bacteria, resisting inflammation and preventing decayed teeth, and can be also used for preventing and rehabilitating periodontal diseases” (Id.; quoting translation).
Girish K et al. teaches neem and useful product comprising neem (see Abstract at p. 102). Neem products and their uses include seeds, which “yield oil and cake”, wherein the oil is “Medicinal: Analgesic, Anticholinergic, Antihistaminic . . .” and may be used in products such as “Cosmetics, Hair oils, Lubricants, Propellants, Shampoos, Soaps, Tooth pastes” (see section 4. Neem products and their uses at p. 014). 
Girish K et al. further teaches, “Neem based toothpaste is widely used in India and European countries. Neem is a source for may oral-hygiene preparations and dental care products” (p. 108, sec. 9, Industrial uses).
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
In this case, it would have been obvious to a person having ordinary skill in the art at the time of applicants filing to add honey extract, fennel oil, basil oil, cinnamon leaf oil, amla extract and neem seed oil to the toothpaste compositions of Velkoborsky, based on their suitability for their intended use (and corresponding advantages) in toothpaste formulations as taught by Herrmann et al., Chen G et al., Wang J and Girish K et al.  The artisan would have had a reasonable expectation of success with the combination insofar as the compositions of Velkoborsky comprise herb extracts.
Response to Arguments
Applicant argues, “Velkoborsky is not related to a natural toothpaste that comprises herbal extracts” (p. 6).
However, the compositions of Velkoborsky comprise herbal extracts and carrageenan.  It would have been obvious to add known herbal extracts to its compositions. “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant” (see MPEP 2144, citing e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612